Not for Publication in West’s Federal Reporter

        United States Court of Appeals
                      For the First Circuit

No. 08-1113

                                ZHOU LU,

                              Petitioner,

                                    v.

              MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                              Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS



                                 Before

         Howard, Baldock, * and Selya, Circuit Judge.



     Thomas V. Masssuci, on brief, for petitioner.
     Gregory G. Katsas, Acting Assistant Attorney General,
Civil Division, Terri J. Scardon, Assistant Director, and
Manueal A. Palau, Trial Attorney, Office of Immigration
Litigation, on brief, for respondent.




                         September 24, 2008




    *
        Of the Tenth Circuit, sitting by designation.
       BALDOCK,         Senior    Circuit      Judge.          The    Department        of

Homeland Security charged Petitioner Zhou Lu, a citizen of

the Peoples Republic of China, with unauthorized entry into

the        United    States      under   8     U.S.C.      §     1182(a)(6)(A)(i).

Petitioner           admitted      the   charge’s          factual       allegations

(contained in a Notice to Appear) and filed an application

for    asylum        and   withholding        of   removal.           See    8   U.S.C.

§§    1158(b),       1231(b)(3). 1       In    her      application,        Petitioner

alleged       a     fear   of    persecution       in    China       related     to    her

involvement with Falun Gong.

       Following a hearing at which Petitioner testified at

length, the Immigration Judge (IJ) found her not credible.

See id. § 1158(b)(1)(B)(ii),(iii) (establishing framework

for credibility determinations).                   Based on blanket findings,

the    IJ     first     concluded     Petitioner         was    not    eligible        for

asylum.        The IJ explained that Petitioner did not meet her

burden of establishing that she was a “refugee” within the

meaning       of    8   U.S.C.    §   1101(a)(42),        i.e.,       having     a    well

founded fear of persecution based on membership in, among

other things, a religious or particular social group.                                  See

id. § 1158(b) (requiring applicant for asylum to establish

refugee status).            The IJ next concluded that Petitioner was


       1
      Petitioner also unsuccessfully sought relief under
the United Nations Convention Against Torture.  That claim
is not before us on the Petition for Review.

                                         -3-
not entitled to withholding of removal because she did not

meet her burden of establishing her life or freedom would be

threatened        on   account     of      religion      or    membership      in    a

particular social group if removed to China.                               See id. §

1231(b)(3).            The     Board       of    Immigration      Appeals      (BIA)

dismissed Petitioner’s appeal, concluding the IJ’s adverse

credibility determination was not clearly erroneous.                           See 8

C.F.R. § 1003.1(d)(3)(i).

      In Jiang v. Gonzales, 474 F.3d 25, 27 (1st Cir. 2007)

we    set   forth      the    standard      of    review      applicable      to   the

present Petition:

      This court reviews findings of fact in immigration
      proceedings, including findings with respect to
      credibility, to determine whether those findings
      are supported by substantial evidence in the
      record.      Under  that   standard,   an   adverse
      credibility determination may stand if it is
      supported by reasonable, substantial, and probative
      evidence on the record considered as a whole.

(internal quotations and citation omitted).                           We need not

repeat Petitioner’s story here.                   We have carefully reviewed

the entire record and the parties’ briefs, and conclude that

the    IJ   and    BIA   reached       a    permissible       result       under   the

applicable law.              We have repeatedly opined that “‘when a

lower    court     accurately      takes         the   measure   of    a    case   and

articulates a cogent rationale, it serves no useful purpose

for a reviewing court to write at length.’”                           Metropolitan

Life Ins. Co. v. Zaldivar, 413 F.3d 119, 120 (1st Cir. 2005)

                                           -4-
(quoting Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st

Cir. 2002) (citing cases)).           Because the BIA’s decision is

supported by substantial evidence, we deny the Petition for

Review   for    substantially      the     reasons   set   forth    in    that

decision.      See Lin v. Mukasey, 521 F.3d 22, 26 (1st Cir.

2008) (“Where the BIA does not [expressly] adopt the IJ’s

findings,      we   review   the   BIA’s    decision   rather      than    the

IJ’s.”).

    PETITION FOR REVIEW DENIED.




                                    -5-